

Exhibit 10.73

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT
This THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is entered
into as of the 30th day of October, 2013, by and among the entities identified
on the signature pages hereof as Buyer (individually and collectively, “Buyer”)
and the entities identified on the signature pages hereof as Seller
(individually and collectively, “Seller”).
RECITALS
Seller and Buyer entered into that certain Purchase and Sale Agreement dated
July 24, 2013 (as amended pursuant to certain Seller Change Notices, the
“Purchase Agreement”) with respect to the purchase and sale of the Properties
more particularly described therein. The Purchase Agreement was further amended
by (i) that certain First Amendment to Purchase and Sale Agreement dated
September 30, 2013 by and among Buyer and Seller (the “First Amendment”) and
(ii) that certain Second Amendment to Purchase and Sale Agreement dated October
1, 2013 by and among Buyer and Seller by and among Buyer and Seller (the “Second
Amendment”; together with the Purchase Agreement and the First Amendment, the
“Original Agreement”). Unless otherwise expressly provided herein, all defined
terms used in this Amendment shall have the meanings set forth in the Original
Agreement. Seller and Buyer desire to amend the Original Agreement on the terms
and conditions set forth in this Amendment. The Original Agreement as amended by
this Amendment is referred to herein as the “Agreement”.
Though Seller has satisfied the closing conditions with respect to the
Properties identified on Schedule 1 (attached hereto and incorporated herein by
reference) prior to the date hereof, the parties desire to amend the Original
Agreement to extend the Outside Closing Date in accordance with the terms below.
AGREEMENT
In consideration of the mutual covenants and provisions of this Amendment and
the Original Agreement and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Seller and Buyer agree
as follows:
1.Closing Excess Payment. Buyer and Seller agree that $5,000,000.00 of the
Earnest Money shall be released (including without limitation all net earnings
thereon), by the Title Company to Seller immediately following execution of this
Amendment by Buyer and Seller and applied to the Purchase Price. Further, the
Closing Excess Payment and the remaining Earnest Money (including the additional
amount to be added to the Earnest Money on or before December 20, 2013) shall be
(i) applied to the Purchase Price paid by Buyer to Seller for the Properties on
the Closing Date or (ii) otherwise disbursed in accordance with the Purchase
Agreement.
2.    Outside Closing Date. Clause (z) of Section 12(a) of the Original
Agreement (as modified in the First Amendment) is hereby amended and restated in
its entirety as follows:



--------------------------------------------------------------------------------



Exhibit 10.73

(z) “Outside Closing Date” means December 20, 2013; provided, however, such date
shall be extended to December 30, 2013 (or such earlier date as set by Buyer) so
long as Buyer, on or before December 20, 2013, (I) delivers all of the items to
be delivered by Buyer described in Subsections 12(d)(ii)-(xi) of the Purchase
Agreement to Seller, Seller’s attorneys or the Title Company with no conditions
to the release of such deliverables on December 30, 2013 (or such earlier date
as set by Buyer) other than Seller’s performance of its obligations under the
Purchase Agreement and (II) deposits by wire transfer with the Title Company an
additional $5,000,000.00, such amount together with any interest earned thereon
and net of investment costs shall added to the Earnest Money already on deposit
with the Title Company and shall be nonrefundable except as provided in the
Purchase Agreement (which date may be further extended upon the mutual agreement
of the Parties). For the avoidance of doubt, in the event any condition
precedent described in Section 12(a) of the Purchase Agreement is not satisfied
on or before the Outside Closing Date with respect to any Third Party Condition
Property, the Agreement shall terminate as to such Third Party Condition
Property and the Purchase Price shall be reduced by the ACB for such Third Party
Condition Property.
3.    No Other Changes. The Original Agreement remains in full force and effect
(including, without limitation, Section 11 of the Purchase Agreement (but
subject to Section 9(d) of the First Amendment)) and, except as expressly
provided in this Amendment, the First Amendment, the Second Amendment and those
certain Seller Change Notices delivered to Buyer prior to the date hereof, is
unmodified. The Parties hereby ratify and re-affirm the Purchase Agreement, as
amended by this Amendment, the First Amendment, the Second Amendment and those
certain Seller Change Notices delivered to Buyer prior to the date hereof.
4.    Entire Agreement. This Amendment constitutes the entire agreement between
the Parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements, written or oral, between Seller and
Buyer with respect to the subject matter of this Amendment.
5.    Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which together shall constitute
one agreement. The signature page of any counterpart may be detached therefrom
without impairing the legal effect of the signature(s) thereon provided such
signature page is attached to any other counterpart identical thereto except
having additional signature pages executed by the other Party. Counterpart
copies of this Amendment may be delivered by telefacsimile or electronic mail,
which shall have the same legal effect as originals.
6.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of Seller and Buyer and their respective successors and permitted
assigns.
[signatures follow]


IN WITNESS WHEREOF, Buyer and Seller have executed this Amendment as of the date
first set forth above.
SELLER:
[see attached]
                    
FATD-H LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








FGT Holdings LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








FGECO LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








FSAAB LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President






CF Hopewell Core LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








FWDC LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








FGECO LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








FP1-9 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FP1-4 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FP1-1 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FP1-10 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FP1-11 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FP1-2 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FP1-5 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FP1-7 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FP1-8 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FP2-3 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President






FP2-5 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FP2-6 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FP2-7 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President






FP2-14 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President






FP2-1 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President






FP2-12 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President






FP2-11 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President






FP2-8 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President






FP2-13 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President














FP2-4 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President






FIGRYANH-11 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FIGRYANH-14 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FIGRYANH-6 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FIGRYANH-9 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FIGRYANH-8 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FIGRYANH-2 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FIGRYANH-7 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FIGRYANH-10 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FIGRYANH-13 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President






FIGRYANH-4 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FIGRYANH-5 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FIGRYANH-12 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FIGRYANH-16 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President






FIGRYANH-1 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President






FIGRYANH-15 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FIGRYANH-3 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FP3-8 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FP3-4 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President






FP3-5 LLC,
a Delaware limited liability company




By:    _____________________________
Name:
Title:




FP3-6 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FP3-7 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




FP3-3 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








LDVF2 Tierra LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








CFKRY LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








DBMFI LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








FCHUX LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








FFRP 1-1 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President






FFRP 1-2 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








CFCDS-H LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




CFCDS-F LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




CFCDS-2 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




CFCDS-3 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




CFCDS-4 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




CFCDS-7 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




CFCDS-8 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




CFCDS-9 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




CFCDS-22 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




CFCDS-23 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




CFCDS-24 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




CFCDS-25 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




CFCDS-26 LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








DBFRAD LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








FWAG LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








First States Properties No. 34, LLC,
a Pennsylvania limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








First States Investors 5000B, LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




First States Investors 4100B, L.P.,
a Delaware limited partnership


By: First States Investors 4100B GP, LLC,
a Delaware limited liability company,
its general partner




By: /s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
    Title: President








First States Investors GS Pool A, L.P.,
a Delaware limited partnership


By:    First States Investors GS Pool A GP, LLC,
its general partner




By: /s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
    Title: President




First States Investors 4044, LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




First States Investors 3076, LLC,
a Georgia limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President




First States Investors 2107, L.P.,
a North Carolina limited partnership


By: First States Investors 2107 GP, LLC,
a North Carolina limited liability company,
its general partner




By: /s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
    Title: President






First States Investors 2105, L.P.,
a North Carolina limited partnership


By: First States Investors 2105 GP, LLC,
a North Carolina limited liability company,
its general partner




By: /s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
    Title: President




First States Investors 2106, L.P.,
a North Carolina limited partnership


By: First States Investors 2106 GP, LLC,
a North Carolina limited liability company,
its general partner




By: /s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
    Title: President




First States Investors 2102, L.P.,
a North Carolina limited partnership


By: First States Investors 2102 GP, LLC,
a North Carolina limited liability company,
its general partner




By: /s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
    Title: President


















First States Investors 2103, L.P.,
a North Carolina limited partnership


By: First States Investors 2103 GP, LLC,
a North Carolina limited liability company,
its general partner




By: /s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
    Title: President




First States Investors 2100, L.P.,
a North Carolina limited partnership


By: First States Investors 2100 GP, LLC,
a North Carolina limited liability company,
its general partner




By: /s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
    Title: President








First States Investors 3151, LLC,
a Florida limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








First States Investors 3632, LLC,
a Florida limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President










First States Investors 2550A, LLC,
a Delaware limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President












First States Investors 157, LLC,
a New Jersey limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President












First States Properties No. 37, LLC,
a Pennsylvania limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President


 





First States Properties No. 73, LLC,
a Pennsylvania limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President








First States Properties No. 19, LLC,
a Pennsylvania limited liability company




By:    /s/ Constantine M. Dakolias    
Name: Constantine M. Dakolias
Title: President


        
BUYER:


ARC DB5PROP001, LLC,
a Delaware limited liability company


By:    /s/ Jesse C. Galloway            
Name: Jesse C. Galloway
Title: Authorized Signatory






ARC DBPGDYR001, LLC,
a Delaware limited liability company


By:    /s/ Jesse C. Galloway            
Name: Jesse C. Galloway
Title: Authorized Signatory


ARC DBPPROP001, LLC,
a Delaware limited liability company


By:    /s/ Jesse C. Galloway            
Name: Jesse C. Galloway
Title: Authorized Signatory




ARC DB5SAAB001, LLC,
a Delaware limited liability company


By:    /s/ Jesse C. Galloway            
Name: Jesse C. Galloway
Title: Authorized Signatory




ARC DBGWSDG001, LLC,
a Delaware limited liability company


By:    /s/ Jesse C. Galloway            
Name: Jesse C. Galloway
Title: Authorized Signatory










ARC DBGESRG001, LLC,
a Delaware limited liability company


By:    /s/ Jesse C. Galloway            
Name: Jesse C. Galloway
Title: Authorized Signatory




                





--------------------------------------------------------------------------------





The undersigned hereby executes this Amendment to evidence (i) its agreement to
hold the Hopewell Deposit in trust for the Parties hereto in accordance with the
terms of the Agreement, and (ii) to evidence its agreement to comply with all
other terms of the Agreement.
TITLE COMPANY:


STEWART TITLE GUARANTY COMPANY


                    
By:    /s/ Regina Fiegel            
Name: Regina Fiegel
Title: Senior Vice President
Date of Execution:    10/31/2013




--------------------------------------------------------------------------------



Schedule 1
Properties For Which Seller Has Satisfied Closing Conditions


 
Tenant
(for reference purposes only)
Store #
(for reference purposes only)
Address
City
State
1.    
Bank of America
 
710 W. Main Street
Merced
CA
2.    
Bank of America
 
162 College Street
Asheville
NC
3.    
Bank of America
 
8008 Blair Road
Charlotte
NC
4.    
Bank of America/ Mid Rogue IPA Holding Company
 
735 S.E. 6th St.
Grants Pass
OR
5.    
General Electric
 
1800 Nelson
Longmont
CO
6.    
PNC Bank
 
22 N. Broad St
Woodbury
NJ
7.    
PNC Bank
 
5727 Madison Road
Cincinnati
OH
8.    
Rite Aid Corporation
4617
101 Asbury
Talladega
AL
9.    
Rite Aid Corporation
11175
1999 Pulaski Highway
Bear
DE
10.    
Rite Aid Corporation
11726
4005 Lawrenceville Hgwy.
Tucker
GA
11.    
Rite Aid Corporation
2080
37 E Main St.
Dover-foxcroft
ME
12.    
Rite Aid Corporation
3894
355 Main St.
Fort Fairfield
ME
13.    
Rite Aid Corporation
2800
84 E Main St
Fort Kent
ME
14.    
Rite Aid Corporation
3900
21 Main St
Van Buren
ME
15.    
Rite Aid Corporation
11328
2127 Chapel Hill Rd.
Burlington
NC
16.    
Rite Aid Corporation
4166
360 Summer St.
Bristol
NH
17.    
Rite Aid Corporation
4800
10 Main St.
Winchester
NH
18.    
Rite Aid Corporation
2373
21991 State Rte 51 W.
Genoa
OH
19.    
Rite Aid Corporation
2380
975 Market St.
Meadville
PA
20.    
Sailormen
3
3285 NW 183rd Street
Miami
FL
21.    
Sailormen
29
814 E. Cervantes Street
Pensacola
FL
22.    
Sailormen
97
2337 Green Street
Tampa
FL
23.    
Sailormen
 
747 Sunset Dr.
Grenada
MS
24.    
Sovereign Bank
 
236 W. St. George Ave
Linden
NJ
25.    
Sovereign Bank
 
313 Cypress Street
Kennett Square
PA
26.    
State of Colorado
 
2121 Miller Dr.
Longmont
CO
27.    
State of Colorado
 
2190 Miller Dr.
Longmont
CO
28.    
US Bank
 
5007 Turney Road
Garfield Heights
OH
29.    
Wells Fargo
 
244 Radcliffe St
Bristol
PA
30.    
Wells Fargo
 
801 Cumberland St
Lebanon
PA









